Title: To Thomas Jefferson from James Madison, 10 January 1796
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philadelphia, January 10, 1796.

The House of Representatives have been latterly occupied with a pretty curious affair. Certain Traders and others, of Detroit, entered into a contract with certain individuals of the United States, for obtaining the peninsula formed by Lakes Huron and Michigan, and containing 20 or 30 millions of acres of valuable land. The traders, by means of their influence over the Indians, were to extinguish the Indian Title; and the other party, by means of their influence, and that of their connexions, with Congress, to extinguish the title of the United States. The Country was to be divided into shares, of which the greater part was to be disposed of by the party who had to deal with Congress. The reason of this, obvious enough in itself, has been sufficiently established by proof. Ever since the session commenced, two of the partners deputed to work the project through Congress have been employed with great industry, opening themselves in different degrees and forms, to different members, according to circumstances. Some of the members, who scented the criminality of the object, waited for a full disclosure. Others, through an eagerness of some sort or other, ran with the tale first to the President, and then into the House of Representatives, without concerting or considering a single step that ought to follow. In consequence of the information to the President, and a representation to the District Judge of the United States, a warrant issued, and the offenders were taken into custody by the Marshal. The House could not be prevailed on to take a single day to consider the subject, and a warrant issued from the Speaker, also, by virtue of which the Prisoners were transferred to the Sergeant-at-arms. For the proceedings which have ensued, I must refer you to the newspapers. They ended in the discharge of one of the men, and in the reprimand of the other at the bar, and remanding him to Gaol, where he now lies. In the arguments of the Counsel, and in the debates in the House, the want of jurisdiction in such a case over persons not members of the body was insisted on, but was overruled by a very great majority. There cannot be the least doubt, either of the turpitude of the charge, or the guilt of the accused; but it will be difficult, I believe, to deduce the privilege from the Constitution, or to limit it in practice, or even to find a precedent for it in the arbitrary claims of the  British House of Commons. What an engine may such a privilege become, in the hands of a body once corrupted, for protecting its corruptions against public animadversion, under the pretext of maintaining its dignity and preserving the necessary confidence of the public! You will observe that a part of the charge consisted of the slanderous assertion that a majority of the Senate, and nearly a majority of the other House, had embarked in the job for turning a public measure to their private emolument. Apply the principle to other transactions, and the strictures which the press has made on them, and the extent of its mischief will be seen at once. There is much room to suspect that more important characters, both on the British and American sides of this affair, were behind the ostensible parties to it.
The Treaty has not yet been touched. I understand from Mr. Giles that the delay has been explained by him to you. A copy of the British ratification arrived lately, and it was hoped a communication of it would have followed. The Executive decided otherwise; and to appease the restlessness of the House of Representatives, Pickering laid the papers before the Speaker, to satisfy him, and enable him to explain the matter to others individually. This mode of proceeding does not augment the respect which a more direct and less reserved stile of conduct would inspire, especially as the papers were sufficiently authentic for any use the House of Representatives would be likely to make of them. It is now said that the original is arrived by a British Packet just announced from New York. Having been kept within doors by the badness of the day, I have not ascertained the truth of the account.
I have letters from Col. Monroe of the 23 and 24 of Octr. His picture of the affairs of France, particularly of the prospect exhibited in the approaching establishment of the Constitution, is very favorable. This, as far as we know, has had an easy birth, and wears a promising countenance. He had not learnt with certainty the ratification of the Treaty by the President, but wrote under the belief of it. His regrets, and his apprehensions, were as strong as might be expected. I have a letter from T. Paine, which breathes the same sentiments, and contains some keen observations on the administration of the Government here. It appears that the neglect to claim him as an American Citizen when confined by Robespierre, or even to interfere in any way whatever in his favor, has filled him with an indelible rancour against the President, to whom it appears he has written on the subject. His letter to me is in the stile of a dying one, and we hear that he is since dead, of the abscess in his side, brought on by his imprisonment. His letter desires that he may be remembered to you.

I inclose a copy of the proceedings relating to the presentation of the French flag. What think you of the President’s Jacobinical speech to Adèt?
Randolph’s vindication has just undergone the lash of the Author of the “Bone to gnaw.” It is handled with much satirical scurrility, not without strictures of sufficient ingenuity and plausibility to aid the plan of running him down. By Mr. Carr, who is now here, we will endeavor to contrive you a copy.
